Citation Nr: 1619781	
Decision Date: 05/16/16    Archive Date: 05/27/16

DOCKET NO.  14-24 780A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to a disability evaluation in excess of 30 percent for dermatophytosis (tinea versicolor). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Parke


INTRODUCTION

The Veteran served on active duty from August 1954 to August 1957.

This appeal is before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO). In December 2015, the Board remanded the claim for additional development and adjudicative action. 

The Veteran testified in support of these claims during a hearing held at the RO before the undersigned Veterans Law Judge in October 2015.

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's dermatophytosis (tinea versicolor) is manifested by an itchy rash over 80 percent of his body during exacerbations at least four months out of the year; it moderately affects the Veteran's work concentration and activities.


CONCLUSION OF LAW

The criteria for a schedular rating of 60 percent for dermatophytosis (tinea versicolor) have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.20, 4.118, Diagnostic Codes (DCs) 7813, 7806 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule). 38 C.F.R. Part 4 (2015). The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).

It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present. See 38 C.F.R. § 4.2. It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence. 38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

DC 7813 provides that dermatophytosis, i.e., tinea versicolor, is to be rated based on the predominant disability and the RO determined that the Veteran's tinea versicolor was most appropriately rated as analogous to dermatitis or eczema under DC 7806. The Board finds that as the Veteran's tinea versicolor is manifested by a rash akin to dermatitis or eczema, as reflected in the Veteran's VA treatment records and medical examinations, DC 7806 is the correct DC for the Veteran's tinea versicolor.

DC 7806 provides, in relevant part, that a rating of 30 percent is assigned when 20 to 40 percent of the entire body is affected, or 20 to 40 percent of exposed areas are affected. Alternatively, a 30 percent rating is assigned under DC 7806 when systemic therapy such as corticosteroids or other immunosuppressive drugs is required for a total duration of six weeks or more, but not constantly, during the past 12-month period. 38 C.F.R. § 4.118 (2015). A rating of 60 percent is assigned when more than 40 percent of the entire body is affected, or more than 40 percent of exposed areas is affected. Alternatively, a 60 percent rating is assigned when constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs is required during the past 12-month period. Id.  The Court has held that, in evaluating skin disorders, the frequency and duration of the outbreaks and the appearance and virulence of them must be addressed. See Bowers v. Derwinski, 2 Vet. App. 675 (1992).

The Veteran afforded a VA medical examination in July 2012. At that time, the Veteran reported that he hadn't been treated with any prescription medication for several years. The examiner reported that 20-40 percent of the Veteran's total body area was affected and less than 5 percent of the Veteran's exposed areas were affected. 

During the Veteran's October 2015 hearing, he testified that his skin disability covered over 80 percent of his body during exacerbations, including on his face, feet, head, neck and waist.  He said it itches every day, but is especially bad during June through September.  

The Veteran was afforded a VA medical examination in January 2016. The Veteran reported an itching rash all over his body about four months out of the year. At that time, the Veteran had been treated with Nizoral cream and shampoo for six weeks or more but not constantly in the previous twelve months. The examiner reported that 20-40 percent of the Veteran's total body area was currently affected and less than 5 percent of the Veteran's exposed areas were affected. Moreover, the examiner noted that the severe itching would moderately affect the Veteran's work concentration and activities.  

The Veteran's VA treatment records do not show any additional treatment for the Veteran's tinea versicolor.

The Veteran is entitled to a 60 percent disability rating, as more than 40 percent of his body was affected during exacerbations, as shown through medical history and competent and credible testimony.  Moreover, the January 2016 VA examiner noted that the severe itching would moderately affect the Veteran's work concentration and activities.  Given the above evidence, the Board finds that the Veteran's disability picture more closely approximates the criteria for a 60 percent rating and it shall be granted.  

Extraschedular Consideration

The Board considered whether this claims should be referred for consideration of an extraschedular rating pursuant to 38 C.F.R. § 3.321(a), which is a component of a claim for an increased rating. See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996). 

There is a three-step inquiry for determining entitlement to an extraschedular rating. Thun v. Peake, 22 Vet. App, 111 (2008). First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms." Third, if the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating. Id.

The Board does not find that referral for an extraschedular rating is warranted. The Veteran has complained of itching and uncomfortable patches of skin on his body about four months out of the year. These signs and symptoms, and the resulting impairment, are contemplated by the rating schedule and he is now being compensated for these signs and symptoms in an increased rating, which compensates the Veteran for moderately effects upon the Veteran's work concentration and activities. In short, there is nothing exceptional or unusual about the Veteran's tinea versicolor, and the rating criteria reasonably describe his disability level and symptomatology. Thun, 22 Vet. App. at 115. For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met. 38 C.F.R. § 3.321(b)(1) (2015). 

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations." Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the scheduler ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the scheduler rating criteria inadequate.









ORDER

A disability rating of 60 percent for dermatophytosis (tinea versicolor) is granted.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


